Title: To John Adams from C. W. F. Dumas, 11 March 1782
From: Dumas, Charles William Frederic
To: Adams, John




11 mars 1782

Monsieur

Vous aurez reçu ce soir une Lettre que j’ai fait enrégistrer No 4 par le Chariot de Poste, parti d’ici à Une heure après midi. Je dois ajouter, de la part de notre ami ici, qu’il est nécessaire que vous vous abouchiez au plutôt avec Mr. Van Berkel le Pensionnaire, et Mr. Bikker le fils, et que tous trois vous ayiez une conférence sérieuse et décisive, dès demain, s’il est possible, chez Mr. Van Berkel sur l’idée que je vous ai proposée dans la susdite Lettre. Notre ami écrit là-dessus ce soir à Mr. Bikker, et le prévient que vous le mettrez au fait, et Mr. Van Berkel aussi, de ce qu’il propose: car il n’écrit qu’en termes généraux à Mr. Bikker, pour ne pas exposer le secret au sort d’une Lettre. Mr. Bikker est intime avec Mr. Hoofd. Ainsi cette matiere peut le mieux se traiter, comme je le dis ci-dessus entre Vous trois. Il n’y a, pour préambule, qu’à offrir et exiger une parfaite cordialité. Si vous pouviez arrêter là-dessus quelque chose de fixe avant Samedi, notre Ami croit que ce seroit un coup de partie. La chose presse, parce qu’il y a toute apparence que votre admission va être incessamment mise en déliberation ici. Pour cet effet, notre ami se donne des mouvents, et écrit en divers autres endroits, d’une maniere dont je suis parfaitement satisfait; car il m’a montré ses Lettres. Ainsi, si les mesures réussissent de votre côté (je parle de votre conférence avec les deux Messieurs susdits) comme j’espere qu’elles réussiront de ces côtés ci, votre voyage de Samedi prochain ici, pourra avoir des suites importantes. En attendant, je dis à tout le monde ici ce que vous m’avez autorisé de dire hautement, that nothing short of a cathegoric answer will satisfy you.
Je n’ai pas eu le temps de signer ma Lettre de ce matin. Cela m’auroit fait manquer le Chariot de poste. Ce défaut de formalité ne doit pas vous empêcher de vous y fier. Je vous la confirme et suis prêt à la signer quand vous voudrez, ainsi que toutes celles où il s’agira de témoigner mon Zele et ma fidélité pour les intérêts de notre Souverain, et le respectueux attachement avec lequel je suis pour toujours, Monsieur Votre très-humble & très obéissant serviteur 

Dumas

